Citation Nr: 0707184	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-25 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for the claimed residuals 
of broken right foot.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife 




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1977 to 
August 1977 and August 1978 to August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.   The veteran is shown to have suffered a right foot 
fracture during service.  

3.  The currently demonstrated probable degenerative joint 
disease associated with an old fracture of the right fifth 
metatarsal is shown as likely as not to be due to the injury 
sustained during the veteran's period of military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability is manifested by probable degenerative joint 
disease associated with an old fracture of the right fifth 
metatarsal is due to an injury that was incurred in service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Given the favorable action taken hereinbelow, further 
development in accordance with VCAA is not required.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran's complete service medical records are not of 
record and could not be obtained by the RO.  However, a 
photograph has been submitted in support of the veteran's 
assertions of having suffered a right foot fracture during 
service.  Reportedly, this shows the veteran wearing a cast 
on his right foot while he was on active duty.  The Board 
finds this to be sufficient verification of the in-service 
injury claimed by the veteran.  West (Carlton) v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

That a condition or injury occurred in service alone is not 
enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  
Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  

At a VA primary care center visit in May 2002 the physician 
noted that the veteran had a history of a fracture of the 
right 5th metatarsal in the 1980's that was fixed by casting.  
The veteran reported having achy pain in the right lateral 
foot, which worsened with exercise.  The physician noted that 
there was a possibility of degenerative joint disease.  

A VA primary care follow-up note dated in September 2003 
shows that an X-ray study of the right foot in May 2002 had 
shown a slight deformity of the base of the fifth metatarsal 
consistent with a history of a remote injury.  The assessment 
included that of right foot pain, probably degenerative joint 
disease associated with an old fracture of the right fifth 
metatarsal.  

The Board finds that the post-service VA medical records 
cited above establish that the veteran has current right foot 
disability manifested by the residuals of an old fracture of 
the right fifth metatarsal that as likely as not is due to an 
injury sustained in service.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection is warranted.  



ORDER

Service connection for probable degenerative joint disease 
associated with an old fracture of the right fifth metatarsal 
is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


